    Case: 6:20-cv-00164-HRW Doc #: 16 Filed: 09/14/20 Page: 1 of 9 - Page ID#: 108




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION AT LONDON

                                           )
BRALEN LAMAR JORDAN,                       )
                                           )
         Plaintiff,                        )      Case No. 6:20-cv-164-HRW
                                           )
v.                                         )
                                           )    MEMORANDUM OPINION
IAN CONNORS, et al.,                       )        AND ORDER
                                           )
         Defendants.                       )

                                 *** *** *** ***

         Bralen Lamar Jordan is an inmate currently confined at the United States

Penitentiary (“USP”)-Thomson in Thomson, Illinois.          Proceeding without an

attorney, Jordan has filed a civil rights action against prison officials pursuant to

Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). [D.E. No.

1]1 As previously directed [D.E. No. 13], Jordan has re-filed his complaint on the

form approved for use by this Court. [D.E. No. 14]2



1
  Jordan originally filed this action in the United States District Court for the
Northern District of Illinois. After that Court determined that the crux of Jordan’s
complaint involved events that occurred at USP-McCreary, which is located in
McCreary County in the Eastern District of Kentucky, the action was transferred to
this Court. [D.E. No. 8]
2
  As originally filed, Jordan’s complaint failed to comply with the requirements of
Rule 8 of the Federal Rule of Civil Procedure. Thus, the Court directed Jordan to
re-file his complaint using the form approved for use by this Court, clarifying the
nature and factual basis of Jordan’s claims and specifying the Defendants against
                                           1
 Case: 6:20-cv-00164-HRW Doc #: 16 Filed: 09/14/20 Page: 2 of 9 - Page ID#: 109




      By separate order, the Court granted Jordan’s motion to proceed without

prepayment of the filing fee. [D.E. No. 13] Thus, this matter is now before the

Court to conduct a preliminary review of Jordan’s complaint pursuant to 28 U.S.C.

§§ 1915(e)(2), 1915A. Upon initial screening, the Court must dismiss any claim

that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is obviously immune

from such relief. See McGore v. Wrigglesworth, 114 F.3d 601, 607-08 (6th Cir.

1997). At this stage, the Court accepts Jordan’s factual allegations as true and

liberally construes Jordan’s legal claims in his favor. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007).

      The Court evaluates Jordan’s complaint under a more lenient standard

because he is not represented by an attorney. Erickson v. Pardus, 551 U.S. 89, 94

(2007); Burton v. Jones, 321 F.3d 569, 573 (6th Cir. 2003). However, the principles

requiring generous construction of pro se pleadings are not without limits. Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989); Wilson v. Lexington Fayette Urban

County Government, No. 07-cv-95-KSF, 2007 WL 1136743 (E.D. Ky. April 16,

2007). While the Court construes pro se pleadings with some leniency, “liberal

construction does not require a court to conjure allegations on a litigant’s


whom they were asserted in a manner sufficient to satisfy the minimum pleading
requirements of Federal Rule of Civil Procedure 8(a)(2). [R. 13]

                                         2
 Case: 6:20-cv-00164-HRW Doc #: 16 Filed: 09/14/20 Page: 3 of 9 - Page ID#: 110




behalf.” Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004) (quoting Erwin v.

Edwards, 22 F. App’x 579, 580 (6th Cir. 2001)).

      The allegations of Jordan’s complaint are set forth in a somewhat rambling

and disjointed narrative, thus they are not entirely clear. Indeed, Jordan’s re-filed

complaint fails to follow this Court’s prior instructions to state his claims in a manner

that is “short and plain” and describe only the facts relevant to this case, specifically

identifying the people, dates, places, and actions which are relevant to his claims,

and explain what he wants the Court to do. Throughout Jordan’s complaint are

conclusory allegations of torture, abuse of powers, cruel and unusual punishment,

“barbarous acts,” and the like, with no factual allegations to support these

conclusions. To be clear, “the pleading standard Rule 8 announces does not require

detailed factual allegations, but it demands more than an unadorned the-defendant-

unlawfully-harmed-me accusation.”        Iqbal, 556 U.S. at 678 (internal quotation

marks and citation omitted). In addition, “a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

and a formulaic recitation of a cause of action’s elements will not do.” Twombly,

550 U.S. at 555.

      Even so, from what the Court is able to ascertain, the basis for Jordan’s claims

appears to be the responses of Ian Connors, the National Inmate Appeal

Administrator for the federal Bureau of Prisons (“BOP”), to Jordan’s various

                                           3
 Case: 6:20-cv-00164-HRW Doc #: 16 Filed: 09/14/20 Page: 4 of 9 - Page ID#: 111




administrative appeals and tort claims. Jordan’s complaint alleges that Defendant

Connors (the only Defendant named in Jordan’s re-filed complaint), “will

intentionally den[y] ever[y] claim of complaint that comes cross [his] desk to where

abuse of powers and cruel and unusual punishment will continue to become serious

issues of torture and other similar practices where elements of the 8th Amendment

subjective and objective [component] are serious at stake, excessive fine imposed,

and unjust infliction of punishment is overlooked by [his] office in the past and

present time.” [D.E. No. 14 at p. 2] Jordan then references multiple incidents about

which he apparently filed administrative grievances, including an incident where

blood was drawn from the crook of his elbow with a needle while he was housed at

USP-McCreary, causing him pain, as well as a time that he was allegedly placed in

4-point restraints for over 20 hours. He further claims that USP-McCreary Warden

Ormond retaliated against him due to a personal relationship between Ormond and

the mother of Jordan’s child. [Id. at p. 3] Jordon also claims that a DHO Officer

imposed excessive fines. [Id.] He further alleges that his medical treatment was

neglected while he was at USP-McCreary and that a DHO sanctioned him based on

a document fabricated by Warden Ormond. [Id. at p. 4] He also refers to an incident

where a correctional officer placed a finger in Jordan’s mouth, causing him to bite

down on it. [Id. at p. 7]




                                         4
    Case: 6:20-cv-00164-HRW Doc #: 16 Filed: 09/14/20 Page: 5 of 9 - Page ID#: 112




         Jordan alleges that when he appealed his sanctions to Ian Connors, Connors

neglected to investigate the issue and completely denied all grievances and rejected

sensitive issues. [Id. at p. 4] He also alleges that he later filed several tort claims

regarding his allegations of excessive force and mistreatment, but that these were

denied by Mid-Atlantic Regional Counsel Michael Frazier. Jordan also alleges that

excessive fines have been imposed upon him at USP-Thomson located in Thomson,

Illinois. [Id. at p. 5]

         However, to be clear, Jordan does not appear to be asserting Eighth

Amendment claims directly related to these incidents themselves, as he does not

identify any of the individuals involved as Defendants, nor does he request relief

from these individuals.3 Rather, Jordan’s claim appears to be that Defendant

Connors’ failure to investigate Jordan’s various claims on administrative appeal, as

well as Connors’ denial of Jordan’s administrative appeals, is itself “deliberate

indifference as to the merits of [Jordan’s] complaints,” causing Jordan additional

harm by not resolving issues, but instead rejecting or denying them. [Id. at p. 5-6,


3
 Even if Jordan had asserted Eighth Amendment claims against officials at USP-
McCreary, it appears that such claims would be untimely, as Jordan was transferred
from USP-McCreary to USP-Lewisburg in Pennsylvania in April 2018. [D.E. No.
8] Jordan did not file his original complaint in this action until July 6, 2020, thus
Kentucky’s one-year statute of limitations applicable to his constitutional claims
would have expired well over a year before he filed his defective complaint. Ky.
Rev. Stat. § 413.140(1)(a); Hornback v. Lexington-Fayette Urban Co. Gov’t., 543
F. App’x 499, 501 (6th Cir. 2013); Mitchell v. Chapman, 343 F.3d 811, 825 (6th Cir.
2003).
                                         5
 Case: 6:20-cv-00164-HRW Doc #: 16 Filed: 09/14/20 Page: 6 of 9 - Page ID#: 113




12] Jordan claims that Connors’ actions violate Jordan’s rights under the Eighth and

Fourteenth Amendments, as well as his international universal human rights. [Id. at

p. 6] As relief, he seeks $656 million in damages. [Id. at p. 14]

      The Court has reviewed the complaint pursuant to 28 U.S.C. §§ 1915(e),

1915A, and concludes that it must be dismissed for failure to state a claim for which

relief may be granted. Jordan’s claims seeking monetary damages for Connors’

alleged violations of Jordan’s rights must be brought pursuant to Bivens v. Six

Unknown Federal Narcotics Agents, 403 U.S. 388 (1971), which held that an

individual may “recover money damages for any injuries...suffered as a result of

[federal] agents' violation of” his constitutional rights.” Bivens 403 U.S. at

397. However, while Bivens expressly validated the availability of a claim for

damages against a federal official in his or her individual capacity, an officer is only

responsible for his or her own conduct. Iqbal, 556 U.S. at 676-677. See also Ziglar

v. Abbasi, 137 S.Ct. 1843, 1860 (2017). Thus, in order to recover against a given

defendant in a Bivens action, the plaintiff “must allege that the defendant [was]

personally involved in the alleged deprivation of federal rights.” Nwaebo v. Hawk-

Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003) (citing Rizzo v. Goode, 423 U.S. 362,

373-77 (1976)). Accordingly, a plaintiff must “plead that each Government-official

defendant,    through    the   official's   own    official   actions,   violated   the

Constitution.” Iqbal, 556 U.S. at 676. See also Sampson v. Garrett, 917 F.3d 880,

                                            6
 Case: 6:20-cv-00164-HRW Doc #: 16 Filed: 09/14/20 Page: 7 of 9 - Page ID#: 114




882 (6th Cir. 2019) (“Even a pro se prisoner must link his allegations to material

facts…and indicate what each defendant did to violate his rights…”) (citations

omitted).

      However, “Bivens liability may not be imposed simply because a supervisor

denied an administrative grievance or failed to act based upon information contained

in a grievance.” Nwaebo, 100 F. App’x at 369 (citing Shehee v. Luttrell, 199 F.3d

295, 300 (6th Cir.1999)). See also Grinter v. Knight, 532 F.3d 567, 576 (6th Cir.

2008) (“if the allegation is brought against Dunlap and Thomas for actions they

committed for failing to intervene, the claim also fails. The denial of administrative

grievances or the failure to act by prison officials does not subject supervisors to

liability under § 1983.”) (internal quotation marks omitted) (citing Shehee, 199 F.3d

at 300); Alder v. Corr. Medical Services, 73 F. App’x 839, 841 (6th Cir. 2003) (“The

denial of the grievance is not the same as the denial of a request to receive medical

care.”). As this is precisely the nature of Jordan’s claims against Connors, monetary

relief pursuant to Bivens is unavailable.

      Nor may Jordan proceed in a Bivens claim against an administrator such as

Connors based solely on a theory that, as a supervisor or a BOP administrative

employee, Connors is responsible for the conduct of other employees, particularly

employees at all BOP institutions. Such a form of sweeping supervisory liability is

unavailable in a Bivens action: “[i]n a § 1983 suit or a Bivens action - where masters

                                            7
 Case: 6:20-cv-00164-HRW Doc #: 16 Filed: 09/14/20 Page: 8 of 9 - Page ID#: 115




do not answer for the torts of their servants - the term ‘supervisory liability’ is a

misnomer.” Iqbal, 556 U.S. at 677 (2009). See also Ziglar, 137 S.Ct. at 1860; Polk

County v. Dodson, 454 U.S. 312, 325-26 (1981). “‘The purpose of Bivens is to deter

the officer.’ Bivens is not designed to hold officers responsible for acts of their

subordinates.” Ziglar 137 S.Ct. at 1860 (quoting F.D.I.C. v. Meyer, 510 U.S. 471,

485 (1994)) (emphasis in original)).

      For all of these reasons, the Court finds that Jordan’s allegations that Ian

Connors failed to investigate Jordan’s claims and/or otherwise denied his various

administrative appeals is insufficient to state a constitutional Bivens claim against

him for monetary damages. At most, Jordan alleges that, although he complained to

Connors regarding various incidents that occurred at USP-McCreary via his

administrative appeals, his requests for relief were denied or rejected. However,

particularly with respect to central administrative officials, such allegations are

insufficient to establish personal involvement with respect to Jordan’s claims of

constitutional violations.

      Pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519, 596

(1972), but the Court cannot create claims or allegations that the plaintiff has not

made. Brown v. Matauszak, 415 F. App’x 608, 613 (6th Cir. 2011) (“a court cannot

create a claim which [a plaintiff] has not spelled out in his pleading.”); Nali v.

Ekman, 355 F. App’x 909, 912 (6th Cir. 2009) (Sutton, J., dissenting) (“when a pro

                                         8
 Case: 6:20-cv-00164-HRW Doc #: 16 Filed: 09/14/20 Page: 9 of 9 - Page ID#: 116




se litigant asks us to identify any potentially winning arguments in his lower court

pleadings, he is asking us to create, not correct, potential disparities in the legal

system.”). Because Jordan’s complaint fails to state a claim against Defendant Ian

Connors, the only individual named as a Defendant, it must be dismissed.

      Accordingly, it is hereby ORDERED as follows:

      1.     Jordan’s complaint [D.E. No. 14] is DISMISSED WITHOUT

             PREJUDICE.

      2.     Any pending requests for relief, including Jordan’s request for service

             documents [D.E. No. 15] are DENIED AS MOOT.

      3.     JUDGMENT shall be entered contemporaneously with this Order.

      4.     This matter is STRICKEN from the Court’s docket.

      This 14th day of September, 2020.




                                         9
